Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is in response to the communication filed on 5/3/2022.
Claims 8-16 and 21-31 have been examined.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 8-16 and 21-31are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jin et al. (US Patent Application Publication Number 2016/0379132) hereinafter referred to as Jin.
Regarding claims 8, 21, and 30, Jin disclosed in a digital medium environment for privacy preserving document analysis, a method implemented by at least one computing device, the method comprising: 
populating, by the at least one computing device, a stamp embedding space by processing a plurality of stamp representations (latent representations for example) with a trained stamp encoding model to create a plurality of stamp embeddings, each respective one of the plurality of stamp representations corresponding to a respective source document (Jin Paragraphs 0054-0056 for example); 
generating, by the at least one computing device, a plurality of clusters within the stamp embedding space based on locations of the plurality of stamp embeddings within the stamp embedding space (Jin Paragraphs 0115-0116 for example);  
receiving, by the at least one computing device, an additional stamp representation (Jin Paragraphs 0054-0059 for example);
 projecting, by the at least one computing device, the additional stamp representation into the stamp embedding space by processing the additional stamp representation with the stamp encoding model to create an additional stamp embedding (Jin Paragraphs 0054-0059 for example); and 
comparing, by the at least one computing device, a location of the additional stamp embedding within the stamp embedding space with the plurality of clusters for use in deriving insights pertaining to a document corresponding to the additional stamp representation (Jin Paragraphs 0054-0059 for example).

Regarding claims 9, 22, and 31, Jin disclosed that the receiving, projecting, and comparing is performed for a plurality of additional stamp representations (Jin Paragraphs 0054-0059 for example).
Regarding claims 10 and 23, Jin disclosed that the plurality of stamp representations are associated with a document corpus, the plurality of additional stamp representations are received from a plurality of client devices (Jin Paragraph 0062 and Fig. 3 for example), and further comprising: determining a first document distribution with respect to the plurality of clusters for the stamp embeddings associated with the plurality of stamp representations (Jin Paragraph 0062 and Fig. 3 for example); determining a second document distribution with respect to the plurality of clusters for the stamp embeddings associated with the plurality of additional stamp representations (Jin Paragraph 0062 and Fig. 3 for example); and adjusting the documents included in the document corpus based on the first and second document distributions (Jin Paragraphs 0062-0065 and Fig. 3 for example; clustering the factors).
Regarding claims 11 and 24,  Jin disclosed that the adjusting includes identifying an out-of-distribution document of a type and adding at least one document of the type to the document corpus (Jin Paragraphs 0062-0065 and Fig. 3 for example; clustering the factors).
Regarding claims 12 and 25, Jin disclosed retrieving, based on the plurality of clusters, at least one stamp representation of the plurality of stamp representations based on a similarity in the stamp embedding space to the additional stamp representation (Jin Paragraphs 0044 and 0054-0059 for example).
Regarding claims 13 and 26,  The method of claim 12, further comprising retrieving the source document corresponding to the at least one stamp representation, and outputting the source document for display in a user interface (Jin Paragraphs 0044 and 0054-0059 for example).
Regarding claims 14 and 27,  Jin disclosed determining, based on the plurality of clusters, a probability of retention of a customer associated with the additional stamp representation (Jin Paragraph 0082 for example).
Regarding claims 15 and 28, Jin disclosed that the stamp embedding space is configured to represent similarity of documents based on user experience, and further comprising predicting a user satisfaction of a user associated with the additional stamp representation based on the plurality of clusters (Jin Paragraphs 0054-0059 for example).
Regarding claims 16 and 29 Jin disclosed determining, based on the plurality of clusters, expectations of a user associated with the additional stamp representation, and tracking the expectations over time (Jin Paragraphs 0054-0059 and 0142 for example).

Conclusion
Claims 8-16 and 21-31 have been rejected.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2017/0212650 disclosed a system for generating an embedding space used for determining recommendations for users based upon historical information clustered within the space, where the recommendations included how a user should use features of a computer product.
US 5,754,939 taught a system for mapping content into a multidimensional space in order to track user’s interests over time.
US 9,129,227 taught a system for generating recommendations of content items including mapping content items into a multi-dimensional space and then making recommendations based upon content clustering in the multi-dimensional space.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW T HENNING whose telephone number is (571)272-3790. The examiner can normally be reached Monday- Thursday 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok Patel can be reached on (571)272-3972. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW T HENNING/            Primary Examiner, Art Unit 2491